                                                                                         2 Westchester Park Drive

         DENLEA&                                                                                        Suite 410
                                                                                         White Plains, NY 1 0604
                                                                                               Tel914-331-01 00

            CARTONLLP                                                                         Fax 914-331-0105
                                                                                           www.denleacarton.com

                                                      March 3, 2020

BY ECF

The Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street. Room 70 I
New York, New York 1007

                                              Rc:     I.M. (Hartmann) v. United States, ct a l.
                                                      Docket No.: 1: 16-cv-07608(LJL)

Dear Judge Liman:

        My office represents neonatologist Raja Senguttuvan. M.D. in thi s matter. Dr.
Senguttuvan is the " last Defendant standing.. after Plaintiffs settlements and dismissals with
prejudice of all other parties. In light of Plaintiff's failure to comply with the Court's Order or
March 2. 2020, and further to the dictates of that Order, I write to seck dismissal of the case with
prejudice.

        Plaintiff previously agreed to provide Defendant authorizations and releases for: (I) thl.!
infant's school records since completing Early Intervention in 2017-20 18. including the names of
schools attended. and (2) the infant's current and COITect Pediatric. Gastroenterology. Neurology.
and therapy records, from 20 17 to present. Plaintiff failed to do so and. as a result. was Ordered
to '·provide trial authorizations and releases for these records as well as any wpics of such
records in his possession by 12:00 p.m (noon) EST. Tuesday, March 3. 2020. or face sanctions
fi·om the Court up to and including dismi ssal of the case with pr~judicc:· ECF No. I 88.

         That deadline has now passed, and Plaintiff indisputably has failed to comply with the
Court's unequivocal directive. In fact. rather than comply with the Court"s order. counsel for
Plaintiff advised the CoUJ1 via email. inter alia. ·' I am told that the infant has not seen new
providers. and we can work with defense counsel concerning the production of school records. It
wi ll take time and I am not sure it can be done by noon tomorrow [March 3]."

        Trial is currently scheduled to begin on Monday. March 9, 2020 - just six days ti·om
now. Defendant undeniably has already been prejudiced by Plaintiffs failure to meet its pre-trial
obligations. For example, Defendant does not know anything about the inlfmt's current
condition or alleged delays in school. This information is directly relevant because in New
York. a settlement against one of two or more tortteasors. "reduces the claim of the releasor
against the other tortfeasors to the extent of any amount stipulated by the release or the cm·enant.
or in the amount of the consideration paid for it, or in the amount of the rel eased tort feasor" s
equitable share of the damages ... whichever is the greatest." General Obligations La\.v § 15-
108.                                                                                          .
                    Plaintiff has already obtained settlements totaling in excess of$7,000,000. The
           significance of this amount is that it not only covers any obstetrical issues, but also any claimed
           future damages. Accordingly, any putative damages relate only to current and future issues.
           Given the complete absence of any recent medical care, it appears that the prior settlement more
           than compensates the plaintiff for any future damages. In order to obtain an award against Dr.
           Senguttuvan, a jury verdict must exceed $7,000,000. To merit such an outsized award at trial.
           Plaintiff must proffer competent evidence ofthe infanfs alleged current deficits and delays in
           school. Plaintifrs failure to provide any such records to date is telling, as it strongly suggests
           that opposing counsel is playing a game of"chicken," whereby PlaintifTdoes not actually plan to
           try this case, but is instead wasting everyone else's resources (the Court's included) to see iC at
           the last minute, Dr. Senguttuvan will pay a ransom. She will not, because we have absolutely no
           settlement authority, and do not expect this to change. Our current and pressing concern is that
           in less than one week, we are being asked to begin a Federal Court trial with absolutely no
           records as to the claimant' s present condition. This is the very definition of a trial by ambush.
           and is the reason why Judge Walter set in place dismissal as a sanction for what has just been
           done (or perhaps more artfully, not done).

                    While we appreciate that the Court has scheduled a Pre-Trial Conference for Thursday
           afternoon, that, unfortunately, does not vitiate the problem. At this point. it is clear that Plainti rr
           does not intend to actually try this case. Instead, Defendant fully expects that Plaintiff will
           simply walk away on the morning ofjury selection. Indeed, in this regard, Plaintiff's counsel's
           failure to contribute to the preparation of"joint" jury instructions and "joint" interrogatories. in
           addition to his failure to comply with the Court's noon deadline today, is especially telling.
           Equally telling is Plaintiffs eleventh-hour claim (via email to the Court) that no medical or
           school records since 2017 are available.

                  By contrast, and to be clear, my office is fully prepared to tty this case. We have
           invested copious time and expense preparing our defense, and our witnesses are making travel
           arrangements. While we appreciate that the Court has scheduled a pre-trial conference lor
           Thursday, that unfortunately does not solve the problem of Plaintiff's blatant violation of the
           Court's Order and resulting prejudice to Defendant.

                     Accordingly, and respectfully, the proper remedy at this stage is dismissal with prejudice.
           In the alternative, ifthe case is not dismissed, plaintiff should be precluded from proving current
           and future damages, as the outstanding materials are the supporting evidence. f-ailing that. we
           would need immediate production of the outstanding materials, and a representation fi·om
           plaintiff that we are not all wasting our time and resources- that this case vvill actually proceed
           to trial.

                   The Court's attention to this matter is greatly appreciated.

ORDERED that Plaintiff respond to this letter-motion       Respectfully submitted,
on ECF by 5:00 p.m. on Wednesday, March 4, 2020,
addressing why sanctions should not be awarded             Denlea & Carton LLP
including dismissal and/or an order precluding proof
of current or future damages. The Court will address          q
the letter-motion at the pretrial conference on            John L. Leife rt
Thursday, March 5, 2020.
SO ORDERED.
3/3/2020
